Citation Nr: 1208521	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-25 474	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected multiple sclerosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




REMAND

The Veteran served on active duty from July 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the veteran's appeal, his claim file was transferred to the RO in Detroit, Michigan.

Additional pertinent evidence was added to the claims folder subsequent to the issuance of the June 2009 statement of case (SOC) and prior to the certification of the case on appeal to the Board.  A supplemental statement of the case (SSOC) that addressed the additional evidence was not issued.  See 38 C.F.R. § 19.31(b) (2011).  As the case is being remanded, the agency of original jurisdiction (AOJ) will have the opportunity to review the evidence in the first instance and include consideration of the evidence in a SSOC.

The Veteran submitted his initial claim for service connection for multiple sclerosis in July 2003.  He had active military service from July 1984 to April 1988 and was basing his claim on presumptive service connection.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011) (providing for presumptive service connection for multiple sclerosis if manifest to a compensable degree within 7 years after separation from service.)

The Veteran submitted private medical records containing a diagnosis of retrobulbar optic neuritis in the right eye from November 1994.  He also submitted a letter from H. Hagenstein, D.O., dated in July 2003.  Dr. Hagenstein reported that he had conducted an extensive neurological work up and had diagnosed the Veteran with multiple sclerosis.  He also stated that the diagnosis of retrobulbar optic neuritis in the right eye in 1994 was the first manifestation of the Veteran's multiple sclerosis.

The Veteran was afforded a VA eye examination in April 2004.  The Veteran had uncorrected distance visual acuity in each eye of 20/20.  There was no diplopia.  The examiner said the muscle function was smooth, accurate, full and extensive.  A Goldmann visual field test was reported within normal limits.  The examiner provided a diagnosis of old retrobulbar optic neuritis in the right eye related to multiple sclerosis.  

The Veteran was also afforded a VA neurology examination in April 2004.  The examiner noted the Veteran's history of symptoms beginning in 1994 with the partial loss of vision in the right eye which gradually returned over a period of 3-4 years but not completely.  The Veteran developed impaired balance, with recurrence of visual loss and impaired speech in 2000.  He was diagnosed with multiple sclerosis and placed on medication.  He was on Rebif and had no further attacks.  The examiner provided a diagnosis of multiple sclerosis with the only defect being optic neuritis as diagnosed in 1994.

Treatment records from Dr Hagenstein, for the period from July 2002 to July 2003, detail his initial evaluation of the Veteran's symptoms and diagnosis of multiple sclerosis.  The records contain a letter from Dr. Hagenstein to the Veteran's primary care provider, G. Roome, M.D., dated in April 2003.  In the letter Dr. Hagenstein said the Veteran reported doing quite well.  He was taking the Rebif three times a week.  The Veteran reported that his muscles felt stiff at times but he had no significant symptoms.  The Veteran worked and continued to be active.  Dr. Hagenstein said that gait and station and cerebellar testing were all normal.  The impression was relapsing/remitting multiple sclerosis.  

The Veteran was granted service connection for multiple sclerosis with old retrobulbar optic neuritis in May 2004.  He was given the 30 percent minimum rating for the disease under Diagnostic Code 8018.  See 38 C.F.R. § 4.124a.  

The Veteran's current claim for an increased rating was received in March 2007.  He stated that his multiple sclerosis had worsened in the previous two years.  He submitted a statement in March 2008 wherein he said his eyes had gotten worse and he referred to optic neuritis.  He said other, unspecified, problems had gotten worse.

The Veteran was afforded a VA examination in September 2007.  The examiner reported that Veteran experienced constant fatigability.  The report stated there was a history of vision problems characterized as difficulty reading, speech problems and constant short-term memory loss.  The examiner said the Veteran had a slap foot gait and would drift left.  She also said the Veteran's extraocular movement (EOM) was not intact with a loss of convergent gaze, frequently involving the right eye.  She said there was evidence of short-term memory loss and mild weakness on the entire left side that she characterized as 4/5.  She also said there was a slight weakness in speech with occasional slur of guttural sounds and the Veteran was unable to balance on his left foot alone.  He was noted to still be employed as a roofer but his disability placed him at risk of injury while roofing.

A VA eye examination of April 2008 provided findings of physiologic anisocoria that was unrelated to the Veteran's multiple sclerosis, optic neuritis of the right eye by history, and a new finding of nerve palsy of the 6th cranial nerve that was said to likely be secondary to multiple sclerosis.

A VA neurology examination, also from April 2008, recorded a number of reported symptoms from the Veteran.  These included balance problems with gait disturbance.  The Veteran said he had frequent falls as a result.  He reported chronic fatigue and fatigability.  The Veteran also said he was having intermittent, minimal slurring of speech on average of once a week that would resolve by itself.  He denied any foot drop.  He also said he experienced tingling and numbing sensation of the medial aspect of the proximal lower extremities and groin area almost daily for the last few years.  The Veteran said he experienced back muscle spasms daily and headaches on a daily basis.  He again reported having memory problems, both long-term and short-term.  

The examiner said the Veteran had a fairly good memory based on the results of a mini-mental status questionnaire.  His muscle power was said to be normal.  No fasciculations or muscle spasms were noted and the Veteran's speech was normal at the examination.  The Veteran was said to walk with a wide-based, slightly ataxic gait.  The examiner said that a literature review showed that the symptoms of tingling sensation in limbs, fatigue, balance problems, vertigo, ataxia, intermittent slurring of speech, and rigidity were some of the features and presenting symptoms of multiple sclerosis.  The examiner opined that the Veteran's symptoms were most likely caused by, or a result of his multiple sclerosis.

A VA mental disorders examination from April 2008 did not find evidence of an Axis I disorder.  The examiner said the Veteran had some minor memory impairment but the examiner said this did not appear to be directly related to the multiple sclerosis.  

The AOJ denied the claim in August 2008 by deciding that none of the reported symptoms was separately compensable.  

Associated with the claims folder are a significant number of VA treatment records, primarily obtained and submitted by the Veteran.  The records cover a period from July 2004 to June 2009.  The records document a variety of symptoms to include occasional diplopia, blurred vision, a loss of sense of balance, falling, back spasms, and fatigue.  The symptoms are not present every day or all of the time but are recurrent.  An entry from September 17, 2008, recorded the Veteran's intravenous (IV) treatment with steroids that was a monthly requirement.  The entry also noted that the Veteran reported that he fell every day from tripping and losing his balance.  An occupational therapy entry from October 6, 2008, recorded that the Veteran reported marked visual deficits and was unable to continue his career as a roofer.  The objective findings did not appear to match the Veteran's subjective complaints.

A neurology addendum, dated October, 4, 2008, said that the Veteran had aggressive relapsing/remitting multiple sclerosis with disease activity breaking through his Rebif therapy.  A recent magnetic resonance imaging (MRI) had shown two enhancing lesion.  Tests had shown that his Interferon treatment was no longer effective.  A physical medicine outpatient consult of October 30, 2008, reported that the Veteran had decreased strength in the lower extremities, decreased balance and difficulty with stairs.  Additional physical therapy entries note the Veteran to be approved for a plan of therapy due to lower extremity weakness and abnormality of gait in December 2008.  A neurology consultation from April 9, 2009, noted continued complaints of paresthesia in the limbs and difficulty walking.  The Veteran also described a loss of vision as feeling he was "looking up through a swimming pool" and that this could last minutes, hours or days.

The Veteran was issued a SOC in June 2009.  The SOC did account for the VA records dated after the several VA examination reports.  However, the AOJ cited only to optic neuritis and 6th cranial nerves as symptoms associated with the Veteran's disability.  The determination was that both symptoms were noncompensable at the time.  The SOC did not address, for rating purposes, the multiple other symptoms that are repeatedly cited in the record, to include the VA examinations and the numerous outpatient entries.  

Additional VA treatment records, for the period from March 2009 to July 2009, were associated with the claims folder after the SOC was issued.  Of note is an oncology consult from July 14, 2009.  The Veteran was being considered for infusions of a different drug.  He reported symptoms of progressive worsening of bilateral leg pain and unsteady gait, increased "clumsiness" and weakened right knee that would give out.  He also said that he experienced fecal urgency and incontinence for a year and urinary hesitancy.  

The Board notes that the applicable provision of the Veterans Benefits Administration (VBA) Adjudication Manual, M21-1MR was updated in August 2011.  The pertinent manual provision for evaluating multiple sclerosis, Part III, Subpart iv, 4.G.26., directs that each affected system or body part is to be evaluated separately.  There are additional instructions for how to proceed but, in short, each disability is to be rated and, if the combined total is 20 percent or less, a 30 percent rating is to be assigned.  The guidance states that this is a change from the previous requirement to rate multiple sclerosis as a single disability when the combined degree was less than 100 percent.  On remand, the AOJ must rate the Veteran's individual disabilities and follow the guidance as to whether a 30 percent rating is warranted or the combined disabilities provide for a rating in excess of 30 percent.  

In regard to rating individual disabilities, the AOJ is reminded that staged ratings, if in order, must be considered throughout the period of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's spouse submitted a statement in May 2009 wherein she said he had been going to school full-time and working part-time since 2006.  She had obtained her degree.  She also said the Veteran had not been able to work full-time but she did not say whether this was related to his disability or other causes.  Further, she did not say how long this status had been in effect.  

The Board notes that the Veteran submitted a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, with his claim for an increased rating in March 2007.  There is a letter to the Veteran from a VA rehabilitation counselor, dated in August 2008.  It appears to be in response to the application.  The letter states that it did not appear feasible for the Veteran to obtain suitable employment through his vocational rehabilitation benefits at that time.  This was because of the severity of the Veteran's disability.  The counselor listed the reasons for denial of benefits as the Veteran was unable to complete training, unable to obtain employment and the severity of his medical condition.  The letter does not provide further information as to what training was considered or why the Veteran would be unable to complete it or be able to find employment.  

In light of the statement from the Veteran's spouse, the VA vocational rehabilitation letter, and the contradictory entries in the treatment records the Veteran should be contacted and asked about his employment status.  If it is shown that he is not employed or only able to work part-time due to his disability, the AOJ must consider a new issue of a total disability based on individual unemployment (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the holding in Rice directs, this would not be a separate issue but would part of the current increased rating claim if unemployment is involved.  In any event, the Veteran's VA vocational rehabilitation folder must be obtained and associated with the claims folder.

Finally, the Veteran was last examined in April 2008.  The latest VA outpatient records are dated in June 2009.  New examinations are required to fully assess the status of his disability as well obtaining any additional VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

(No tabs are to be removed from the claims folder unless necessary for the making of copies of records.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran should also be asked to provide information regarding his employment status with additional development conducted, and notice provided, as required, to include a TDIU issue if necessary.

2.  The Veteran's VA vocational and rehabilitation folder should be obtained and associated with the claims folder.

3.  Upon completion of the above development, the AOJ should schedule the Veteran for an examination with a neurologist so that the current level of disability due to multiple sclerosis can be ascertained.  The claims folder and copy of this remand should be provided to the examiner. 

The examiner should review the claims folder and remand, examine the Veteran, and provide detailed information regarding the disabling effects of each symptom due to multiple sclerosis.  For example, it should be noted whether the Veteran experiences headaches, dizziness, motor or sensory deficits, speech disturbance, vision impairment, gait disturbance, tremors, or visceral manifestations, etc.  All disabling manifestations of each should be described in detail, such as noting whether a neurologic lesion has caused mild, moderate, or severe incomplete paralysis or complete paralysis of each affected nerve.  For each subjective symptom, the examiner should indicate whether there is any cause other than multiple sclerosis as an explanation for it.

The examiner should also state whether additional examinations, such as eye, spine, or psychiatric examinations, are required to fully assess the Veteran's multiple sclerosis.  If additional examinations are required, they should be scheduled as necessary with the respective examiner(s) asked to provide the same information as to the listing of symptoms and describing all disabling manifestations in detail.  For each subjective symptom, the examiner should indicate whether there is any cause other than multiple sclerosis as an explanation for it.

4.  After the requested examination or examinations has/have been completed, the report(s) should be reviewed to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  Such adjudication must rate each service-connected manifestation established by the evidence.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC that includes discussion of the evidence added to the record subsequent to the SOC of June 2009.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


